Citation Nr: 1310904	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-06 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 30 percent rating for an adjustment/mood disorder with major depressive features (acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active service from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 RO rating decision that, in pertinent part, denied an increase in a 30 percent rating for the Veteran's psychiatric disability.  

The Board notes that an April 2010 RO decision, in pertinent part, denied a claim for a TDIU rating.  This action was not appealed. 

The Board remanded the claim in May 2012 for further development and consideration. 

The Veteran request that his erectile dysfunction (ED) claim be reopened has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder results in mild or transient symptoms of anxiety, mild memory loss, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.126, 4.130, Diagnostic Code 9434 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in October 2006. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board remanded this claim in May 2012.  The Appeals Management Center (AMC) obtained the Veteran's VA vocational rehabilitation folder and provided him a VA examination.  Ongoing VA treatment records were also obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, it is possible that different ratings may be warranted for different time periods. 

The Schedule for Rating Disabilities provides the following criteria for rating adjustment disorder under 38 C.F.R. § 4.130, Diagnostic Code 9435 (2012). 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships warrants a 70 percent rating.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent rating.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent rating.  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication warrants a 10 percent rating.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates  mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  

The Veteran contends that his acquired psychiatric disorder is more disabling than currently evaluated.  He specifically maintains that he is socially isolated and has severe trouble interacting with people which greatly interferes with his ability to work.

VA treatment records note the Veteran was prescribed medication for depression.  

A VA examination was conducted in January 2007.  The Veteran stated that his symptoms such as anxiety and depression had increased.  He also had sleeplessness.  He stated it was hard for him to follow orders, and understand and grasp concepts.  He has problems with short-term memory.  His insight and judgment was limited.  A GAF of 50 to 52 was assigned.  The examiner stated that the Veteran was socially isolated and had very limited social interaction even with his family.  

A VA group counseling note dated in August 2007 assigned a GAF score of 55.  A January 2008 group counseling note indicated that the Veteran was no longer employed and was going to start school for "medical records tech" that month.  A group counseling note dated in March 2008 assigned a GAF score of 57.  

Correspondence dated in May 2008 from P.A.B. is of record.  She stated that she has known the Veteran for the past five or six years through her business relationship with his sister.  She stated that the Veteran has worked for her but becomes quite irritated with customers during sales.  She also noted that the Veteran communications skills are good to excellent, however, his temperament caused her to limit his interaction with customers.  She noted that he has also worked part-time as a cook but he had trouble dealing with the constant stress of the job and could not work full time as a result.  She indicated that the Veteran would visit with her after his working as a cook and he was a changed person due to the added stress.  Also in May 2008, his sister submitted correspondence noting that the Veteran no longer had the mental or physical ability to work in a normal work environment.  

In correspondence dated in June 2008, the Veteran's wife stated that she has known the Veteran since 2006, and married him in April 2007.  She noted that he keeps to himself more often than before, gets angry, and has mood swings.  After counseling, he is a sweet and loving person for a while.  

A group counseling note dated in June 2008 indicated that the Veteran continued to do well in school, and found a work-study job.  A group counseling note dated in July 2008 assigned a GAF score of 65.  A July 2009 VA social worker progress note indicated that the Veteran participated in a special group luncheon, seemed to enjoy himself, conversed appropriately, and appeared in no acute distress.  A GAF of 55 was assigned.  

In a VA Vocational Rehabilitation and Employment Monitoring Inquiry Form, dated in March 2011, the Veteran stated that he was earning $30,000 as a clerk and his current employment goal was becoming a pastor.  

A VA examination was conducted in May 2012.  After a review of the Veteran's claims file and examination, the examiner stated the Veteran's acquired psychiatric disorder resulted in mild or transient symptoms of anxiety and mild memory loss, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner stated that there was no other psychiatric symptomatology.  The Veteran stated that he believed that people looked at him differently at work but has reported no difficulties in his job performance in working at his job the past one and a half years, and he obtained his associate's degree before that period.  The Veteran stated that he cannot interact with people at all but the examiner noted that not only does the Veteran maintain gainful employment but he personally observed the Veteran interacting with the clerk at the VA medical center sitting comfortably, laughing, leaning across the desk, and asking questions while being quite at ease.  The examiner also stated that this demeanor was quite different from his demeanor during the examination when he displayed little eye contact and verbal hesitancy.

After reviewing the evidence the Board has concluded the Veteran's symptoms are productive of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds the Veteran primarily manifests anxiety, depression, and impaired memory due to his service-connected psychiatric disorder.  However, the Board affords no probative weight to the statements that the Veteran has ever been isolated from more than interaction with everyone except for close family members.  See Dalton, supra.  The Board notes that the medical records and witness statements indicate that the Veteran has worked originally part time, visited with a friend, met and married a woman, successfully completed an associate's degree program, and obtained full time work during the appeal period.  He also plans on becoming a pastor.  Therefore, the Board places great probative weight on the statement of the May 2012 VA examiner that the Veteran is mildly impaired in his ability to interact with people in light of his review of the Veteran's records, examination, and personal observations of the Veteran's interaction with a VA clerk.  See Nieves-Rodriguez, supra.  There is no evidence of flattened affect, stereotypical speech, panic attacks, difficulty in understanding complex commands, or impaired thinking.  

The Veteran's psychiatric disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2012).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examinations found that the Veteran suffers from anxiety, depression, and impaired memory due to his acquired psychiatric disorder .  These symptoms are contemplated under the applicable rating criteria for a psychiatric disorder.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry. 

The preponderance of the evidence is against the claim for a higher rating than 30 percent for the Veteran's acquired psychiatric disorder. 


ORDER

A rating in excess of 30 percent for an acquired psychiatric disorder is denied. 


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


